                                                             Case 13-18665-MAM            DocFORM
                                                                                               4151 Filed 07/22/20 Page                                       1 of 16                     Page No:    1
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       13-18665                                                                                                                     Trustee Name:                             Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                                            Date Filed (f) or Converted (c):          04/17/2013 (f)
For the Period Ending:          06/30/2020                                                                                                                   §341(a) Meeting Date:                     05/21/2013
                                                                                                                                                             Claims Bar Date:                          09/12/2013
                                   1                                                  2                               3                                4                         5                                         6

                       Asset Description                                         Petition/                  Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                         Unscheduled                 (Value Determined by                   Abandoned                Received by               Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                      Value                           Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

Ref. #
1        Cash                                                                        $1,500.00                                    $1.00                                                $0.00                                           FA
Asset Notes:       Partially exempt
2        Household goods & furnishings                                               $1,000.00                                    $1.00                                                $0.00                                           FA
Asset Notes:         Exempt
3        2 collectible books                                                         Unknown                                     $30.00                                               $30.00                                           FA
Asset Notes:      #165 - 03/11/14 - Notice of Sale of Heuer Watch, Tony Bennet CD, Romantic Latin Favorites CD, Culture Warrior by Bill O'Reilly and Signed Book Midnight in the Garden of Good and
                  Evil
                  #187 - 04/21/14 - Report of Sale of Heuer Watch, CD's, Book Midnight in the Garden, and Book BIll O'Reilly
4        Framed kimono                                                           Unknown                                 $525.00                                           $525.00                                                     FA
Asset Notes:       #144 - 01/30/14 - Notice of Sale of One (1) Kimono
                   #147 - 01/31/14 - Notice of Sale of One (1) Kimono, One (1) Framed Art Oriental Woman w/ Dragon Head, One (1) Framed Art Oriental Woman Sleeping and One (1) Calloway Golf Bag w/
                   King Cobra Irons
                   #158 - 03/05/14 - Report of Sale of Kimono, Framed Art Oriental Woman with Dragon Head, Framed Art Oriental Woman Sleeping & a Set of Golf Clubs
5        2 Oriental paintings                                                      Unknown                             $700.00                                          $700.00                                                        FA
Asset Notes:     #144 - 01/30/14 - Notice of Sale of One (1) Kimono
                #147 - 01/31/14 - Notice of Sale of One (1) Kimono, One (1) Framed Art Oriental Woman w/ Dragon Head, One (1) Framed Art Oriental Woman Sleeping and One (1) Calloway Golf Bag w/
                King Cobra Irons
                #158 - 03/05/14 - Report of Sale of Kimono, Framed Art Oriental Woman with Dragon Head, Framed Art Oriental Woman Sleeping & a Set of Golf Clubs
6      3 music CDs                                                              Unknown                                $7.00                                           $7.00                                                           FA
Asset Notes:   #165 - 03/11/14 - Notice of Sale of Heuer Watch, Tony Bennet CD, Romantic Latin Favorites CD, Culture Warrior by Bill O'Reilly and Signed Book Midnight in the Garden of Good and
               Evil
               #187 - 04/21/14 - Report of Sale of Heuer Watch, CD's, Book Midnight in the Garden, and Book BIll O'Reilly
7      Jewelry                                                                Unknown                                 $200.00                                           $200.00                                                        FA
Asset Notes:      #165 - 03/11/14 - Notice of Sale of Heuer Watch, Tony Bennet CD, Romantic Latin Favorites CD, Culture Warrior by Bill O'Reilly and Signed Book Midnight in the Garden of Good and
                 Evil
                 #187 - 04/21/14 - Report of Sale of Heuer Watch, CD's, Book Midnight in the Garden, and Book BIll O'Reilly
8      Golf clubs                                                               Unknown                                 $225.00                                           $225.00                                                      FA
Asset Notes:      #147 - 01/31/14 - Notice of Sale of One (1) Kimono, One (1) Framed Art Oriental Woman w/ Dragon Head, One (1) Framed Art Oriental Woman Sleeping and One (1) Calloway Golf Bag w/
                  King Cobra Irons
                  #158 - 03/05/14 - Report of Sale of Kimono, Framed Art Oriental Woman with Dragon Head, Framed Art Oriental Woman Sleeping & a Set of Golf Clubs
9        Adversary case 13-01718 - Settlement                    (u)              Unknown                         $300,000.00                                      $300,000.00                                                         FA
Asset Notes:       #1 - 09/30/13 - Complaint by Margaret J. Smith against JC Whitestar, LLC. for injunctive relief, the substantive consolidation of JC Whitestar with the Debtor and/or alter ego; for
                   declaratory relief pursuant to Rules 7001(2) and (9) of the Federal Rules of Bankruptcy Procedure; and to avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§ 544 and
                   Connecticut Statutes; to recover estate property pursuant to 11 U.S.C. §550 Filing Fee Paid. Nature of Suit:,(72 (Injunctive relief - other)),(14 (Recovery of money/property - other)),(91
                                                            Case 13-18665-MAM           DocFORM
                                                                                             4151 Filed 07/22/20 Page                                       2 of 16                     Page No:    2
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      13-18665                                                                                                                    Trustee Name:                             Margaret J. Smith
Case Name:                     DEMAURO, JOSEPH M                                                                                                           Date Filed (f) or Converted (c):          04/17/2013 (f)
For the Period Ending:         06/30/2020                                                                                                                  §341(a) Meeting Date:                     05/21/2013
                                                                                                                                                           Claims Bar Date:                          09/12/2013
                                  1                                                 2                               3                                4                         5                                         6

                      Asset Description                                        Petition/                   Estimated Net Value                  Property                 Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                  (Value Determined by                  Abandoned                Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                            Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

                 (Declaratory judgment)),(02 (Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy))) (Attachments: # (1) Exhibit Wehle Rule 2004 Exam # (2)
                 Exhibit Deed- May International Properties # (3) Exhibit Via Prestigio Deed # (4) Exhibit Connecticut Corporation Search printout of Morgan Associates Group, LLC # (5) Exhibit
                 Connecticut Corporation Search printout of JC Whitestar, LLC # (6) Exhibit Listing Agreement- 40 Arrowhead)
                 #40 - 10/28/13 - Amended Complaint seeking injunctive relief, the substantive consolidation of JC Whitestar with the Debtor and/or alter ego; for declaratory relief pursuant to Rules 7001(2)
                 and (9) of the Federal Rules of Bankruptcy Procedure; to avoid and recover fraudulent transfers pursuant to 11 U.S.C. § 544 and Connecticut Statutes; to avoid and recover post-petition
                 transfers pursuant to 11 U.S.C. § 549; to recover estate property pursuant to 11 U.S.C. §550; and for turnover pursuant to 11 U.S.C. §542 by Margaret J. Smith against all defendants. (RE: 1
                 Adversary case 13-01718. Complaint by Margaret J. Smith against JC Whitestar, LLC. for injunctive relief, the substantive consolidation of JC Whitestar with the Debtor and/or alter ego; for
                 declaratory relief pursuant to Rules 7001(2) and (9) of the Federal Rules of Bankruptcy Procedure; and to avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§ 544 and
                 Connecticut Statutes; to recover estate property pursuant to 11 U.S.C. §550 Filing Fee Paid. Nature of Suit:,(72 (Injunctive relief - other)),(14 (Recovery of money/property - other)),(91
                 (Declaratory judgment)),(02 (Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy))) (Attachments: # 1 Exhibit Wehle Rule 2004 Exam # 2 Exhibit
                 Deed- May International Properties # 3 Exhibit Via Prestigio Deed # 4 Exhibit Connecticut Corporation Search printout of Morgan Associates Group, LLC # 5 Exhibit Connecticut
                 Corporation Search printout of JC Whitestar, LLC # 6 Exhibit Listing Agreement- 40 Arrowhead)
                 #199 - 06/12/14 - Motion to Compromise Controversy with Constance Wehle, JC Whitestar, LLC and Morgan Associates Group, LLC
                 #203 - 07/08/14 - Order Granting Motion To Approve Stipulation To Compromise Controversy (Constance Wehle, JC Whitestar, LLC and Morgan Associates Group, LLC) (Re: # 199)
                 #223 - 01/22/15 - Motion for Sale of Property (Real Property Located at 529 S. Flagler Drive 15E, West Palm Beach, FL 33401)., Motion Authorize Trustee's Execution of Related
                 Documents
                 #224 - 01/22/15 - Ex Parte Motion to Shorten Time to Notice Trustee's Motion to Approve Sale of Real Property and to Authorize Trustee's Execution of Related Documents
                 #226 - 01/22/15 - Ex Parte Order Granting Trustee's Ex Parte Motion to Shorten Time to Notice Motion to Approve Sale of Real Property and to Authorize Trustee's Execution of Related
                 Documents (Re: #[224])
                 #233 - 02/06/15 - Order Granting Trustee's Motion to Approve Sale of Real Property and To Authorize Trustee's Execution of Related Documents (Re: # [223])
                 #267 - 07/07/16 - Notice of Compliance Filed by Trustee Margaret J. Smith (Re: [233] Order on Motion to Sell, Order on Miscellaneous Motion)
10      Settlement with Joseph A. Saffi PC                         (u)              Unknown                                $76,656.88                                           $76,656.88                                           FA
Asset Notes:      #1 - 09/30/13 - Adversary case 13-01718. Complaint by Margaret J. Smith against JC Whitestar, LLC. for injunctive relief, the substantive consolidation of JC Whitestar with the Debtor
                  and/or alter ego; for declaratory relief pursuant to Rules 7001(2) and (9) of the Federal Rules of Bankruptcy Procedure; and to avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§
                  544 and Connecticut Statutes; to recover estate property pursuant to 11 U.S.C. §550 Filing Fee Paid. Nature of Suit:,(72 (Injunctive relief - other)),(14 (Recovery of money/property -
                  other)),(91 (Declaratory judgment)),(02 (Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy)))
                  #40 - 10/28/13 - Amended Complaint seeking injunctive relief, the substantive consolidation of JC Whitestar with the Debtor and/or alter ego; for declaratory relief pursuant to Rules 7001(2)
                  and (9) of the Federal Rules of Bankruptcy Procedure; to avoid and recover fraudulent transfers pursuant to 11 U.S.C. § 544 and Connecticut Statutes; to avoid and recover post-petition
                  transfers pursuant to 11 U.S.C. § 549; to recover estate property pursuant to 11 U.S.C. §550; and for turnover pursuant to 11 U.S.C. §542 by Margaret J. Smith against all defendants. (RE: 1
                  Adversary case 13-01718. Complaint by Margaret J. Smith against JC Whitestar, LLC. for injunctive relief, the substantive consolidation of JC Whitestar with the Debtor and/or alter ego; for
                  declaratory relief pursuant to Rules 7001(2) and (9) of the Federal Rules of Bankruptcy Procedure; and to avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§ 544 and
                  Connecticut Statutes; to recover estate property pursuant to 11 U.S.C. §550 Filing Fee Paid. Nature of Suit:,(72 (Injunctive relief - other)),(14 (Recovery of money/property - other)),(91
                  (Declaratory judgment)),(02 (Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy)))
                  #133 - 12/10/13 - Motion to Compromise Controversy with Jospeh A. Saffi, PC
                  #140 - 01/06/14 - Order Granting Motion to Approve Stipulation to Compromise Controversy (Re: # [133])
                  #264 - 07/07/16 - Notice of Compliance Filed by Trustee Margaret J. Smith (Re: [140] Order on Motion to Compromise Controversy).
                                                            Case 13-18665-MAM            DocFORM
                                                                                              4151 Filed 07/22/20 Page                                      3 of 16                     Page No:    3
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                       13-18665                                                                                                                   Trustee Name:                             Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                                          Date Filed (f) or Converted (c):          04/17/2013 (f)
For the Period Ending:          06/30/2020                                                                                                                 §341(a) Meeting Date:                     05/21/2013
                                                                                                                                                           Claims Bar Date:                          09/12/2013
                                   1                                                 2                               3                                4                        5                                         6

                       Asset Description                                        Petition/                  Estimated Net Value                   Property                 Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                 (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                           Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

11     Adversary case 13-01981 - Complaint by                         (u)             Unknown                              $42,000.00                                            $42,430.33                                          FA
       Margaret J Smith against May International
       Properties LTD., Inc.. Filing Fee Paid. Nature of
       Suit:,(91 (Declaratory judgment)) filed
       December 26, 2013
Asset Notes:      Motion For Turnover Of Property (Assets) (DE 184) filed April 16, 2014
                  Adversary Case 9:13-ap-1981 Closed. Judgment in Favor of Plaintiff filed April 27, 2014 (DE 189)
                  Order Granting Trustee's Application For Turnover Pursuant to 11 U.S.C. Section 542 (Re: # [184]) filed May 7, 2014 (DE 191)
                  Notice of Compliance Filed by Trustee Margaret J. Smith (Re: [191] Order on Motion for Turnover of Property) filed July 7, 2016 (DE 266)
12     Settlement with Triple Crown Properties Related                (u)             Unknown                              $70,000.00                                            $70,000.00                                          FA
       to Adversary Case No. 13-01718
Asset Notes:      #168 - 03/13/14 - Order Granting Motion To Approve Stipulation to Compromise Controversy (Re: # [152])
                  #152 - 02/11/14 - Motion to Compromise Controversy with Triple Crown Properties, Inc.
                  #265 - 07/07/16 - Notice of Compliance Filed by Trustee Margaret J. Smith (Re: [168] Order on Motion to Compromise Controversy).
13     VOID                                                                               $0.00                                  $0.00                                                 $0.00                                         FA
14     Adversary Case 13-01718 - Joseph DeMauro                       (u)                 $0.00                              $9,478.76                                            $9,478.76                                          FA
       Trust Account balance
Asset Notes:      #1 - 09/30/13 - Adversary case 13-01718. Complaint by Margaret J. Smith against JC Whitestar, LLC. for injunctive relief, the substantive consolidation of JC Whitestar with the Debtor
                  and/or alter ego; for declaratory relief pursuant to Rules 7001(2) and (9) of the Federal Rules of Bankruptcy Procedure; and to avoid and recover fraudulent transfers pursuant to 11 U.S.C. §§
                  544 and Connecticut Statutes; to recover estate property pursuant to 11 U.S.C. §550 Filing Fee Paid. Nature of Suit:,(72 (Injunctive relief - other)),(14 (Recovery of money/property -
                  other)),(91 (Declaratory judgment)),(02 (Other (e.g. other actions that would have been brought in state court if unrelated to bankruptcy))) (Attachments: # 1 Exhibit Wehle Rule 2004 Exam
                  # 2 Exhibit Deed- May International Properties # 3 Exhibit Via Prestigio Deed # 4 Exhibit Connecticut Corporation Search printout of Morgan Associates Group, LLC # 5 Exhibit
                  Connecticut Corporation Search printout of JC Whitestar, LLC # 6 Exhibit Listing Agreement- 40 Arrowhead)
                  #2 - 09/30/13 - Motion for Preliminary Injunction Ex-Parte Verified Motion for Entry of Temporary Restraining Order and Scheduling Hearing to Consider Preliminary Injunction
                  #5 - 10/02/13 - Ex Parte Order Imposing Temporary Restraining Order on the Defendants (Re: # 2)
                  #13 - 10/09/13 - Order Continuing and Extending Temporary Restraining Order on the Defendant and Constance Wehle (Re: 2 Verified Motion for Entry of Temporary Restraining Order and
                  Scheduling Hearing To Consider Preliminary Injunction filed by Plaintiff Margaret J. Smith).
                  #287 - 11/28/14 - Adversary Case 9:13-ap-1718 Closed. Complaint Dismissed
                  #288 - 07/07/16 - Notice of Compliance Filed by Plaintiff Margaret J. Smith (Re: [31] Order (Generic)).
15     VOID                                                                               $0.00                                  $0.00                                                 $0.00                                         FA
16     Non-refundable advance related to potential                    (u)                 $0.00                            $10,000.00                                            $10,000.00                                          FA
       asset recovery
Asset Notes:      #250 - 11/24/15 - Motion to Authorize Trustee to Enter into Funding Agreement and for Modified Compensation of Special Counsel
                  #253 - 12/28/15 - Order Granting Trustee's Motion to Authorize Trustee to Enter into Funding Agreement and for Modified Compensation of Special Counsel (Re: # 250)
                  #377 - 07/02/19 - Notice of Compliance Filed by Trustee Margaret J. Smith (Re: [253] Order on Miscellaneous Motion)
                                                            Case 13-18665-MAM             DocFORM
                                                                                               4151 Filed 07/22/20 Page                                     4 of 16                     Page No:    4
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                       13-18665                                                                                                                   Trustee Name:                             Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                                          Date Filed (f) or Converted (c):          04/17/2013 (f)
For the Period Ending:          06/30/2020                                                                                                                 §341(a) Meeting Date:                     05/21/2013
                                                                                                                                                           Claims Bar Date:                          09/12/2013
                                   1                                                2                               3                                4                        5                                          6

                      Asset Description                                        Petition/                  Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                 (Value Determined by                   Abandoned                Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                           Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

17      Potential recovery of overseas assets -                    (u)                  $0.00                            $500,000.00                                                $0.00                                    $500,000.00
        Drumcliffe/Sequor Law


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                  $2,500.00                             $1,009,824.64                                         $510,252.97                                    $500,000.00



Major Activities affecting case closing:
 08/21/2014     Claims Bar Date: September 12, 2013
                Claims Review Status: Complete
                Tax Return Status: 2014, 2015 & 2016 complete - 2017 & 2018 not required - 2019 on extension

                June 30, 2020: The investigation of potential overseas assets is ongoing in various foreign jurisdictions. Progress has been made on potential recoveries during the past twelve months.
                Substantially all of the funds in the Estate were distributed to creditors.


Initial Projected Date Of Final Report (TFR):           09/30/2014                            Current Projected Date Of Final Report (TFR):              03/31/2021               /s/ MARGARET J. SMITH
                                                                                                                                                                                  MARGARET J. SMITH
                                                         Case 13-18665-MAM                 Doc 415 Filed 07/22/20                 Page 5 of 16
                                                                                            FORM 2                                                                     Page No: 1
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       13-18665                                                                                             Trustee Name:                         Margaret J. Smith
Case Name:                     DEMAURO, JOSEPH M                                                                                    Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:         **-***0522                                                                                           Checking Acct #:                      ******6501
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        DDA
For Period Beginning:          07/01/2019                                                                                           Blanket bond (per case limit):        $129,177,000.00
For Period Ending:             06/30/2020                                                                                           Separate bond (if applicable):


     1                2                        3                                                          4                                                5                    6                    7

Transaction      Check /                    Paid to/                              Description of Transaction                         Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                 Received From                                                                              Tran Code             $                    $


07/22/2014                  Rabobank, N.A.                                Transfer Funds                                             9999-000           $44,032.62                    $0.00           $44,032.62
07/31/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $22.92           $44,009.70
08/29/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $73.30           $43,936.40
09/30/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $66.32           $43,870.08
10/31/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $75.36           $43,794.72
11/28/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $63.83           $43,730.89
12/31/2014                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $70.56           $43,660.33
01/30/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                 $72.72           $43,587.61
02/12/2015           (9)    Leslie Robert Evans & Assoc., P.A.            #223 - 01/22/2015 - Motion for Sale of Property (Real      1241-000          $300,000.00                    $0.00          $343,587.61
                                                                          Property Located at 529 S. Flagler Drive 15E, West
                                                                          Palm Beach, FL 33401)., Motion Authorize Trustee's
                                                                          Execution of Related Documents
                                                                          #233 - 02/06/2015 - Order Granting Trustee's Motion
                                                                          to Approve Sale of Real Property and To Authorize
                                                                          Trustee's Execution of Related Documents (Re: # 223)
02/25/2015                  Transfer From: #*********6502                                                                            9999-000           $76,448.36                    $0.00          $420,035.97
02/25/2015                  Transfer From: #*********6503                                                                            9999-000           $70,000.00                    $0.00          $490,035.97
02/27/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $398.35          $489,637.62
03/31/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $764.63          $488,872.99
04/02/2015           5001   Astigarraga Davis Mullins & Grossman, PA      #235 - 02/11/2015 - Motion for Payment of Costs            3220-610                  $0.00           $10,160.95            $478,712.04
                                                                          Incurred by Special Counsel, in the Amount of
                                                                          $10,160.95
                                                                          #239 - 03/17/2015 - Order Granting Trustee's Motion
                                                                          for Order Allowing Payment of Costs Incurred by
                                                                          Special Counsel (Re: # 235)
04/30/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $754.45          $477,957.59
05/29/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $771.27          $477,186.32
06/30/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $745.19          $476,441.13
07/31/2015                  Green Bank                                    Bank Service Fee                                           2600-000                  $0.00                $818.43          $475,622.70
                                                                                                                                    SUBTOTALS           $490,480.98            $14,858.28
                                                          Case 13-18665-MAM         Doc 415 Filed 07/22/20                 Page 6 of 16
                                                                                     FORM 2                                                                    Page No: 2
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       13-18665                                                                                      Trustee Name:                        Margaret J. Smith
Case Name:                     DEMAURO, JOSEPH M                                                                             Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:         **-***0522                                                                                    Checking Acct #:                     ******6501
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                       DDA
For Period Beginning:          07/01/2019                                                                                    Blanket bond (per case limit):       $129,177,000.00
For Period Ending:             06/30/2020                                                                                    Separate bond (if applicable):


     1                2                         3                                                   4                                              5                    6                    7

Transaction      Check /                    Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement             Balance
   Date           Ref. #                 Received From                                                                       Tran Code            $                    $


08/31/2015                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $717.99          $474,904.71
09/30/2015                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $741.63          $474,163.08
10/30/2015                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $789.83          $473,373.25
11/30/2015                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $714.59          $472,658.66
12/31/2015                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $762.72          $471,895.94
01/29/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $761.49          $471,134.45
02/08/2016           (16)   Drumcliffe Partners II, LLC             #250 - 11/24/2015 - Motion to Authorize Trustee to        1229-000          $10,000.00                    $0.00          $481,134.45
                                                                    Enter into Funding Agreement and for Modified
                                                                    Compensation of Special Counsel
                                                                    #253 - 12/28/2015 - Order Granting Trustee's Motion
                                                                    to Authorize Trustee to Enter into Funding Agreement
                                                                    and for Modified Compensation of Special Counsel
                                                                    (Re: # 250)
02/29/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $722.15          $480,412.30
03/29/2016           5002   GREENSPOON MARDER, P.A.                 #258 - 03/29/16 - Order Approving First Interim           3210-000                 $0.00          $238,078.00            $242,334.30
                                                                    Application For Compensation (Re: # [255]) for
                                                                    Michael R. Bakst, fees awarded: $238078.00, expenses
                                                                    awarded: $13668.48
03/29/2016           5003   GREENSPOON MARDER, P.A.                 #258 - 03/29/16 - Order Approving First Interim           3220-000                 $0.00           $13,668.48            $228,665.82
                                                                    Application For Compensation (Re: # [255]) for
                                                                    Michael R. Bakst, fees awarded: $238078.00, expenses
                                                                    awarded: $13668.48
03/31/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $775.24          $227,890.58
04/29/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $367.74          $227,522.84
05/31/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $355.30          $227,167.54
06/30/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $354.75          $226,812.79
07/29/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $366.00          $226,446.79
08/31/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $365.41          $226,081.38
09/30/2016                  Green Bank                              Bank Service Fee                                          2600-000                 $0.00                $376.59          $225,704.79

                                                                                                                             SUBTOTALS           $10,000.00           $259,917.91
                                                         Case 13-18665-MAM         Doc 415 Filed 07/22/20                  Page 7 of 16
                                                                                    FORM 2                                                                      Page No: 3
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       13-18665                                                                                      Trustee Name:                         Margaret J. Smith
Case Name:                     DEMAURO, JOSEPH M                                                                             Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:         **-***0522                                                                                    Checking Acct #:                      ******6501
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        DDA
For Period Beginning:          07/01/2019                                                                                    Blanket bond (per case limit):        $129,177,000.00
For Period Ending:             06/30/2020                                                                                    Separate bond (if applicable):


     1                2                       3                                                    4                                               5                     6                    7

Transaction      Check /                    Paid to/                       Description of Transaction                         Uniform           Deposit            Disbursement             Balance
   Date           Ref. #                 Received From                                                                       Tran Code            $                     $


10/31/2016                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $340.72          $225,364.07
11/30/2016                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $351.93          $225,012.14
12/30/2016                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $363.10          $224,649.04
01/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $362.51          $224,286.53
02/28/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $326.90          $223,959.63
03/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $384.71          $223,574.92
04/28/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $325.86          $223,249.06
05/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $360.25          $222,888.81
06/30/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $371.27          $222,517.54
07/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $335.91          $222,181.63
08/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $358.53          $221,823.10
09/29/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $357.95          $221,465.15
10/31/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $345.84          $221,119.31
11/30/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $345.30          $220,774.01
12/29/2017                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $356.26          $220,417.75
01/31/2018                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $355.68          $220,062.07
02/28/2018                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $320.74          $219,741.33
03/30/2018                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $366.03          $219,375.30
04/30/2018                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $331.16          $219,044.14
05/31/2018                  Green Bank                             Bank Service Fee                                           2600-000                 $0.00                 $353.47          $218,690.67
11/07/2018           5004   Annette DeMauro                        #348 - 10/18/18 - Motion To Make Interim Distribution      4220-000                 $0.00            $50,000.00            $168,690.67
                                                                   to Annette DeMauro
                                                                   #358 - 11/01/18 - Order Granting Trustee's Motion To
                                                                   Make Interim Distribution to Annette DeMauro (Re: #
                                                                   348)



                                                                                                                             SUBTOTALS                  $0.00           $57,014.12
                                                      Case 13-18665-MAM         Doc 415 Filed 07/22/20                         Page 8 of 16
                                                                                 FORM 2                                                                             Page No: 4
                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                      13-18665                                                                                           Trustee Name:                         Margaret J. Smith
Case Name:                    DEMAURO, JOSEPH M                                                                                  Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:        **-***0522                                                                                         Checking Acct #:                      ******6501
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        DDA
For Period Beginning:         07/01/2019                                                                                         Blanket bond (per case limit):        $129,177,000.00
For Period Ending:            06/30/2020                                                                                         Separate bond (if applicable):


     1                2                    3                                                     4                                                     5                     6                    7

Transaction      Check /                 Paid to/                       Description of Transaction                                Uniform           Deposit            Disbursement             Balance
   Date           Ref. #              Received From                                                                              Tran Code            $                     $


11/07/2018           5005   GLASS RATNER ADVISORY &             #346 - 09/28/18 - First Application for Interim                       *                    $0.00            $44,208.56            $124,482.11
                            CAPITAL GROUP, LLC                  Compensation for Alan Barbee, Accountant, Period:
                                                                12/6/2013 to 9/24/2018, Fee: $44,024.00, Expenses:
                                                                $184.56
                                                                #355 - 10/29/18 - Order Granting First Interim
                                                                Application For Compensation (Re: # 346) for Alan
                                                                Barbee, fees awarded: $44024.00, expenses awarded:
                                                                $184.56
                                                                                                                ($44,024.00)      3310-000                                                        $124,482.11
                                                                                                                   ($184.56)      3320-000                                                        $124,482.11
11/07/2018           5006   GREENSPOON MARDER, P.A.             #339 - 09/13/18 - Second Interim Application for                  3210-000                 $0.00            $87,755.50             $36,726.61
                                                                Compensation for Michael R. Bakst Esq.,
                                                                Attorney-Trustee, Period: 2/24/2016 to 8/31/2018, Fee:
                                                                $87,755.50, Expenses: $0.00
                                                                #351 - 10/12/18 - Order Granting Second Interim
                                                                Application For Compensation (Re: # 339)
01/29/2020           5007   MARGARET J. SMITH                   #395 - 12/06/19 - First Application for Interim                       *                    $0.00            $29,292.38                $7,434.23
                                                                Compensation for Margaret J. Smith, Trustee Chapter
                                                                7, Period: 4/17/2013 to 12/6/2019, Fee: $28,762.65,
                                                                Expenses: $529.73
                                                                #403 - 01/28/20 - Order Granting First Interim
                                                                Application For Compensation (Re: # [395]) for
                                                                Margaret J. Smith, fees awarded: $28762.65, expenses
                                                                awarded: $529.73
                                                                                                                ($28,762.65)      2100-000                                                            $7,434.23
                                                                                                                   ($529.73)      2200-000                                                            $7,434.23




                                                                                                                                 SUBTOTALS                  $0.00          $161,256.44
                                                          Case 13-18665-MAM        Doc 415 Filed 07/22/20                    Page 9 of 16
                                                                                    FORM 2                                                                         Page No: 5
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        13-18665                                                                                         Trustee Name:                        Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:          **-***0522                                                                                       Checking Acct #:                     ******6501
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                       DDA
For Period Beginning:           07/01/2019                                                                                       Blanket bond (per case limit):       $129,177,000.00
For Period Ending:              06/30/2020                                                                                       Separate bond (if applicable):


    1                2                          3                                                   4                                                    5                  6                    7

Transaction      Check /                     Paid to/                       Description of Transaction                             Uniform          Deposit           Disbursement             Balance
   Date           Ref. #                  Received From                                                                           Tran Code           $                    $



                                                                                      TOTALS:                                                        $500,480.98           $493,046.75               $7,434.23
                                                                                          Less: Bank transfers/CDs                                   $190,480.98                 $0.00
                                                                                      Subtotal                                                       $310,000.00           $493,046.75
                                                                                          Less: Payments to debtors                                        $0.00                 $0.00
                                                                                      Net                                                            $310,000.00           $493,046.75




                     For the period of 07/01/2019 to 06/30/2020                                                 For the entire history of the account between 07/22/2014 to 6/30/2020

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                               $310,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                             $310,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                         $190,480.98


                     Total Compensable Disbursements:                 $29,292.38                                Total Compensable Disbursements:                          $493,046.75
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $29,292.38                                Total Comp/Non Comp Disbursements:                        $493,046.75
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                                          Case 13-18665-MAM           Doc 415 Filed 07/22/20                   Page 10 of 16
                                                                                       FORM 2                                                                            Page No: 6
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        13-18665                                                                                            Trustee Name:                           Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                   Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:          **-***0522                                                                                          Checking Acct #:                        ******6502
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Saffi settlement
For Period Beginning:           07/01/2019                                                                                          Blanket bond (per case limit):          $129,177,000.00
For Period Ending:              06/30/2020                                                                                          Separate bond (if applicable):


     1               2                          3                                                     4                                                     5                     6                    7

Transaction      Check /                     Paid to/                        Description of Transaction                               Uniform          Deposit              Disbursement             Balance
   Date           Ref. #                  Received From                                                                              Tran Code           $                       $


07/22/2014                  Rabobank, N.A.                           Transfer Funds                                                  9999-000          $76,448.36                        $0.00          $76,448.36
07/31/2014                  Green Bank                               Bank Service Fee                                                2600-000                   $0.00                   $39.79          $76,408.57
08/29/2014                  Green Bank                               Bank Service Fee                                                2600-000                   $0.00                  $127.27          $76,281.30
09/30/2014                  Green Bank                               Bank Service Fee                                                2600-000                   $0.00                  $115.15          $76,166.15
10/31/2014                  Green Bank                               Bank Service Fee                                                2600-000                   $0.00                  $130.83          $76,035.32
11/28/2014                  Green Bank                               Bank Service Fee                                                2600-000                   $0.00                  $110.82          $75,924.50
12/31/2014                  Green Bank                               Reverse Bank Fees                                               2600-000                   $0.00                 ($523.86)         $76,448.36
02/25/2015                  Transfer To: #*********6501                                                                              9999-000                   $0.00            $76,448.36                    $0.00

                                                                                         TOTALS:                                                            $76,448.36                $76,448.36               $0.00
                                                                                             Less: Bank transfers/CDs                                       $76,448.36                $76,448.36
                                                                                         Subtotal                                                                $0.00                     $0.00
                                                                                             Less: Payments to debtors                                           $0.00                     $0.00
                                                                                         Net                                                                     $0.00                     $0.00




                     For the period of 07/01/2019 to 06/30/2020                                                    For the entire history of the account between 07/22/2014 to 6/30/2020

                     Total Compensable Receipts:                           $0.00                                   Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                       $0.00                                   Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                   Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                             $76,448.36


                     Total Compensable Disbursements:                      $0.00                                   Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                   Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                   Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:                $0.00                                   Total Internal/Transfer Disbursements:                        $76,448.36
                                                          Case 13-18665-MAM           Doc 415 Filed 07/22/20                  Page 11 of 16
                                                                                       FORM 2                                                                           Page No: 7
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        13-18665                                                                                           Trustee Name:                           Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                                  Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:          **-***0522                                                                                         Checking Acct #:                        ******6503
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Triple Crown
For Period Beginning:           07/01/2019                                                                                         Blanket bond (per case limit):          $129,177,000.00
For Period Ending:              06/30/2020                                                                                         Separate bond (if applicable):


     1               2                          3                                                    4                                                     5                     6                    7

Transaction      Check /                     Paid to/                        Description of Transaction                              Uniform          Deposit              Disbursement             Balance
   Date           Ref. #                  Received From                                                                             Tran Code           $                       $


07/22/2014                  Rabobank, N.A.                           Transfer Funds                                                 9999-000          $70,000.00                        $0.00          $70,000.00
07/31/2014                  Green Bank                               Bank Service Fee                                               2600-000                   $0.00                   $36.43          $69,963.57
08/29/2014                  Green Bank                               Bank Service Fee                                               2600-000                   $0.00                  $116.54          $69,847.03
09/30/2014                  Green Bank                               Bank Service Fee                                               2600-000                   $0.00                  $105.44          $69,741.59
10/31/2014                  Green Bank                               Bank Service Fee                                               2600-000                   $0.00                  $119.80          $69,621.79
11/28/2014                  Green Bank                               Bank Service Fee                                               2600-000                   $0.00                  $101.47          $69,520.32
12/31/2014                  Green Bank                               Reverse Bank fee                                               2600-000                   $0.00                 ($479.68)         $70,000.00
02/25/2015                  Transfer To: #*********6501                                                                             9999-000                   $0.00            $70,000.00                    $0.00

                                                                                        TOTALS:                                                            $70,000.00                $70,000.00               $0.00
                                                                                            Less: Bank transfers/CDs                                       $70,000.00                $70,000.00
                                                                                        Subtotal                                                                $0.00                     $0.00
                                                                                            Less: Payments to debtors                                           $0.00                     $0.00
                                                                                        Net                                                                     $0.00                     $0.00




                     For the period of 07/01/2019 to 06/30/2020                                                   For the entire history of the account between 07/22/2014 to 6/30/2020

                     Total Compensable Receipts:                           $0.00                                  Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                  Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                             $70,000.00


                     Total Compensable Disbursements:                      $0.00                                  Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                  Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                        $70,000.00
                                                         Case 13-18665-MAM          Doc 415 Filed 07/22/20                         Page 12 of 16
                                                                                     FORM 2                                                                              Page No: 8
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       13-18665                                                                                                Trustee Name:                        Margaret J. Smith
Case Name:                     DEMAURO, JOSEPH M                                                                                       Bank Name:                           Rabobank, N.A.
Primary Taxpayer ID #:         **-***0522                                                                                              Checking Acct #:                     ******3266
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                       Checking Account
For Period Beginning:          07/01/2019                                                                                              Blanket bond (per case limit):       $129,177,000.00
For Period Ending:             06/30/2020                                                                                              Separate bond (if applicable):


     1                2                         3                                                     4                                                      5                    6                 7

Transaction      Check /                    Paid to/                         Description of Transaction                                 Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                 Received From                                                                                 Tran Code            $                    $


11/15/2013           (14)   Joseph M. DeMauro                        Order Continuing and Extending Temporary                           1241-000           $9,478.76                     $0.00          $9,478.76
                                                                     Restraining Order on the Defendant and Constance
                                                                     Wehle (Re: 2 Motion for Preliminary Injunction filed
                                                                     by Plaintiff Margaret J. Smith) dated October 22, 2013
                                                                     (DE 31)
11/20/2013           101    Constance Wehle                          Order Continuing and Extending Temporary                           2990-000                 $0.00            $9,478.76                 $0.00
                                                                     Restraining Order on the Defendant and Constance
                                                                     Wehle (Re: 2 Motion for Preliminary Injunction filed
                                                                     by Plaintiff Margaret J. Smith) dated 10/22/13 (DE 31)
11/29/2013                  Rabobank, N.A.                           Bank and Technology Services Fee                                   2600-000                 $0.00                  $10.00            ($10.00)
12/10/2013                  Rabobank, N.A.                           Bank and Technology Services Fee Adjustment                        2600-000                 $0.00                 ($10.00)             $0.00
03/10/2014                  Auction America, Inc. Trust Account      Report of Sale of Kimono, Framed Art Oriental Woman                    *              $1,450.00                     $0.00          $1,450.00
                                                                     with Dragon Head, Framed Art Oriental Woman
                                                                     Sleeping & a Set of Golf Clubs (DE 158) filed 3/5/14
                     {4}                                                                                                    $525.00     1129-000                                                        $1,450.00
                     {5}                                                                                                    $700.00     1129-000                                                        $1,450.00
                     {8}                                                                                                    $225.00     1129-000                                                        $1,450.00
04/22/2014                  Auction America Inc. Trust Account       Report of Sale of Heuer Watch, CD's, Book Midnight                     *               $237.00                      $0.00          $1,687.00
                                                                     in the Garden, and Book BIll O'Reilly (DE 187) filed
                                                                     4/21/14
                     {3}                                                                                                      $30.00    1129-000                                                        $1,687.00
                     {6}                                                                                                       $7.00    1129-000                                                        $1,687.00
                     {7}                                                                                                    $200.00     1129-000                                                        $1,687.00
05/07/2014           102    Auction America, Inc.                    Ex Parte Application to Employ Stan L. Crooks and                  3620-000                 $0.00                  $25.00          $1,662.00
                                                                     Auction America, Inc. as Auctioneer filed 3/10/14 (DE
                                                                     159) Order Authorizing Retention of Auctioneer Stan
                                                                     L. Crooks, and Payment of Auction Expenses (Re: #
                                                                     [159]) (DE 162) filed 3/11/14




                                                                                                                                       SUBTOTALS           $11,165.76                 $9,503.76
                                                           Case 13-18665-MAM              Doc 415 Filed 07/22/20                     Page 13 of 16
                                                                                           FORM 2                                                                              Page No: 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         13-18665                                                                                                 Trustee Name:                           Margaret J. Smith
Case Name:                       DEMAURO, JOSEPH M                                                                                        Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:           **-***0522                                                                                               Checking Acct #:                        ******3266
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                          Checking Account
For Period Beginning:            07/01/2019                                                                                               Blanket bond (per case limit):          $129,177,000.00
For Period Ending:               06/30/2020                                                                                               Separate bond (if applicable):


     1                2                          3                                                        4                                                       5                     6                  7

Transaction      Check /                      Paid to/                           Description of Transaction                                 Uniform          Deposit              Disbursement           Balance
   Date           Ref. #                   Received From                                                                                   Tran Code           $                       $


05/22/2014           (11)    Jones, Foster, Johnston & Stubbs, P.A.      Motion For Turnover Of Property (Assets) (DE 184)                 1241-000          $42,430.33                        $0.00        $44,092.33
                                                                         filed 4/16/14 Order Granting Trustee's Application For
                                                                         Turnover Pursuant to 11 U.S.C. Section 542 (Re: #
                                                                         [184]) (DE 191) filed 5/7/14
05/30/2014                   Rabobank, N.A.                              Bank and Technology Services Fee                                  2600-000                   $0.00                   $11.61        $44,080.72
06/30/2014                   Rabobank, N.A.                              Bank and Technology Services Fee                                  2600-000                   $0.00                   $48.10        $44,032.62
07/22/2014                   Green Bank                                  Transfer Funds                                                    9999-000                   $0.00            $44,032.62                  $0.00

                                                                                            TOTALS:                                                               $53,596.09                $53,596.09             $0.00
                                                                                                Less: Bank transfers/CDs                                               $0.00                $44,032.62
                                                                                            Subtotal                                                              $53,596.09                 $9,563.47
                                                                                                Less: Payments to debtors                                              $0.00                     $0.00
                                                                                            Net                                                                   $53,596.09                 $9,563.47




                     For the period of 07/01/2019 to 06/30/2020                                                          For the entire history of the account between 11/15/2013 to 6/30/2020

                      Total Compensable Receipts:                              $0.00                                     Total Compensable Receipts:                                   $53,596.09
                      Total Non-Compensable Receipts:                          $0.00                                     Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                            $0.00                                     Total Comp/Non Comp Receipts:                                 $53,596.09
                      Total Internal/Transfer Receipts:                        $0.00                                     Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                         $0.00                                     Total Compensable Disbursements:                               $9,563.47
                      Total Non-Compensable Disbursements:                     $0.00                                     Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                       $0.00                                     Total Comp/Non Comp Disbursements:                             $9,563.47
                      Total Internal/Transfer Disbursements:                   $0.00                                     Total Internal/Transfer Disbursements:                        $44,032.62
                                                           Case 13-18665-MAM           Doc 415 Filed 07/22/20                   Page 14 of 16
                                                                                        FORM 2                                                                            Page No: 10
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         13-18665                                                                                            Trustee Name:                           Margaret J. Smith
Case Name:                       DEMAURO, JOSEPH M                                                                                   Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:           **-***0522                                                                                          Checking Acct #:                        ******3267
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Saffi settlement
For Period Beginning:            07/01/2019                                                                                          Blanket bond (per case limit):          $129,177,000.00
For Period Ending:               06/30/2020                                                                                          Separate bond (if applicable):


     1                2                          3                                                    4                                                      5                     6                7

Transaction      Check /                      Paid to/                        Description of Transaction                               Uniform          Deposit              Disbursement         Balance
   Date           Ref. #                   Received From                                                                              Tran Code           $                       $


01/13/2014           (10)    Joseph A. Saffi                          Motion to Compromise Controversy with Jospeh A.                 1241-000          $76,656.88                        $0.00      $76,656.88
                                                                      Saffi, PC (DE 133) filed 12/10/13 Order Granting
                                                                      Motion to Approve Stipulation to Compromise
                                                                      Controversy (Re: # [133]) (DE 140) dated 01/06/14
07/22/2014                   Rabobank, N.A.                           Bank Service Fee                                                2600-000                   $0.00                  $208.52      $76,448.36
07/22/2014                   Green Bank                               Transfer Funds                                                  9999-000                   $0.00            $76,448.36                $0.00

                                                                                         TOTALS:                                                             $76,656.88             $76,656.88              $0.00
                                                                                             Less: Bank transfers/CDs                                             $0.00             $76,448.36
                                                                                         Subtotal                                                            $76,656.88                $208.52
                                                                                             Less: Payments to debtors                                            $0.00                  $0.00
                                                                                         Net                                                                 $76,656.88                $208.52




                      For the period of 07/01/2019 to 06/30/2020                                                    For the entire history of the account between 12/09/2013 to 6/30/2020

                      Total Compensable Receipts:                           $0.00                                   Total Compensable Receipts:                                   $76,656.88
                      Total Non-Compensable Receipts:                       $0.00                                   Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                         $0.00                                   Total Comp/Non Comp Receipts:                                 $76,656.88
                      Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                      $0.00                                   Total Compensable Disbursements:                                 $208.52
                      Total Non-Compensable Disbursements:                  $0.00                                   Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                    $0.00                                   Total Comp/Non Comp Disbursements:                               $208.52
                      Total Internal/Transfer Disbursements:                $0.00                                   Total Internal/Transfer Disbursements:                        $76,448.36
                                                           Case 13-18665-MAM                 Doc 415 Filed 07/22/20                   Page 15 of 16
                                                                                              FORM 2                                                                            Page No: 11
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         13-18665                                                                                                  Trustee Name:                           Margaret J. Smith
Case Name:                       DEMAURO, JOSEPH M                                                                                         Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:           **-***0522                                                                                                Checking Acct #:                        ******3268
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                          Triple Crown Settlement
For Period Beginning:            07/01/2019                                                                                                Blanket bond (per case limit):          $129,177,000.00
For Period Ending:               06/30/2020                                                                                                Separate bond (if applicable):


     1                2                          3                                                          4                                                      5                     6                     7

Transaction      Check /                      Paid to/                              Description of Transaction                               Uniform          Deposit              Disbursement              Balance
   Date           Ref. #                   Received From                                                                                    Tran Code           $                       $


03/31/2014           (12)    Triple Crown Construction and Real Estate      Acct #1; Payment #1Motion to Compromise                         1241-000          $70,000.00                      $0.00             $70,000.00
                             Group                                          Controversy with Triple Crown Properties, Inc. filed
                                                                            2/11/14 (DE 152) Order Granting Motion To Approve
                                                                            Stipulation to Compromise Controversy (DE 168) filed
                                                                            3/13/14
07/22/2014                   Green Bank                                     Transfer Funds                                                  9999-000                   $0.00            $70,000.00                     $0.00

                                                                                              TOTALS:                                                              $70,000.00             $70,000.00                   $0.00
                                                                                                  Less: Bank transfers/CDs                                              $0.00             $70,000.00
                                                                                              Subtotal                                                             $70,000.00                  $0.00
                                                                                                  Less: Payments to debtors                                             $0.00                  $0.00
                                                                                              Net                                                                  $70,000.00                  $0.00




                      For the period of 07/01/2019 to 06/30/2020                                                          For the entire history of the account between 03/13/2014 to 6/30/2020

                      Total Compensable Receipts:                                 $0.00                                   Total Compensable Receipts:                                   $70,000.00
                      Total Non-Compensable Receipts:                             $0.00                                   Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                               $0.00                                   Total Comp/Non Comp Receipts:                                 $70,000.00
                      Total Internal/Transfer Receipts:                           $0.00                                   Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                            $0.00                                   Total Compensable Disbursements:                                   $0.00
                      Total Non-Compensable Disbursements:                        $0.00                                   Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                          $0.00                                   Total Comp/Non Comp Disbursements:                                 $0.00
                      Total Internal/Transfer Disbursements:                      $0.00                                   Total Internal/Transfer Disbursements:                        $70,000.00
                                                          Case 13-18665-MAM        Doc 415 Filed 07/22/20                Page 16 of 16
                                                                                    FORM 2                                                                     Page No: 12
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        13-18665                                                                                      Trustee Name:                        Margaret J. Smith
Case Name:                      DEMAURO, JOSEPH M                                                                             Bank Name:                           Rabobank, N.A.
Primary Taxpayer ID #:           **-***0522                                                                                   Checking Acct #:                     ******3268
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                       Triple Crown Settlement
For Period Beginning:           07/01/2019                                                                                    Blanket bond (per case limit):       $129,177,000.00
For Period Ending:              06/30/2020                                                                                    Separate bond (if applicable):


    1                2                           3                                                   4                                                5                  6                     7

Transaction      Check /                     Paid to/                        Description of Transaction                         Uniform          Deposit           Disbursement              Balance
   Date           Ref. #                  Received From                                                                        Tran Code           $                    $



                                                                                                                                                                             NET                ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                               NET DEPOSITS                   DISBURSE               BALANCES

                                                                                                                                                 $510,252.97          $502,818.74                  $7,434.23




                     For the period of 07/01/2019 to 06/30/2020                                              For the entire history of the account between 03/13/2014 to 6/30/2020

                     Total Compensable Receipts:                          $0.00                              Total Compensable Receipts:                              $510,252.97
                     Total Non-Compensable Receipts:                      $0.00                              Total Non-Compensable Receipts:                                $0.00
                     Total Comp/Non Comp Receipts:                        $0.00                              Total Comp/Non Comp Receipts:                            $510,252.97
                     Total Internal/Transfer Receipts:                    $0.00                              Total Internal/Transfer Receipts:                        $336,929.34


                     Total Compensable Disbursements:                 $29,292.38                             Total Compensable Disbursements:                         $502,818.74
                     Total Non-Compensable Disbursements:                  $0.00                             Total Non-Compensable Disbursements:                           $0.00
                     Total Comp/Non Comp Disbursements:               $29,292.38                             Total Comp/Non Comp Disbursements:                       $502,818.74
                     Total Internal/Transfer Disbursements:                $0.00                             Total Internal/Transfer Disbursements:                   $336,929.34
